Order entered October       , 2012




                                              In The
                                      Court of Sppeato
                           jfiftb 7113tEitrict of Mexati at 3Batlati
                                       No. 05-12-00082-CV

                                 YVONNE BROWN, Appellant

                                                 V.

                             BUCKINGHAM, CAMDEN, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-07753-B

                                             ORDER
       The Court DENIES appellant's October 1, 2012 motion to extend time to file a motion

for rehearing. On August 29, 2012, the Court denied appellant's July 25, 2012 motion for

rehearing without changing either the opinion or judgment. Under these circumstances,

appellant is not entitled to file a second motion for rehearing. See TEX. R. APP. P. 49.5.